Citation Nr: 9903862	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-06 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



REMAND

The veteran had active military service from November 1950 to 
October 1957.  Service medical records show that he was 
treated for pericarditis, acute, idiopathic, benign, in March 
1957.  The record also contains a certificate of the 
veteran's death, which indicates that he died on 
May [redacted], 1996, due to cardiac arrest due to 
cardiomyopathy and ischemic heart disease.

The record reflects that the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, 
transferred the claims file to the Board of Veterans' Appeals 
(Board) in April 1997.  The record does not, however, 
indicate that the RO notified the appellant of the provisions 
of 38 C.F.R. § 20.1304 concerning the submission of 
additional evidence directly to the Board.  The appellant's 
representative submitted a written presentation on her 
behalf, dated December 8, 1998, together with a memorandum 
for the record, also dated December 8, 1998, from Nikita 
Tregubov, M.D., Senior Medical Consultant for the American 
Legion.  This memorandum states, in part, that "it is at 
least as likely as not that the veteran's subsequent fatal 
cardiac arrest / cardiomyopathy / ischemic heart disease was 
related to his inservice heart conditions."  The appellant's 
representative has not waived RO consideration of the 
additional evidence from Dr. Tregubov.  As the record does 
not indicate that the appellant was informed that good cause 
must be shown for the submission of evidence more than 90 
days after the mailing of notice that the appeal has been 
certified to the Board for appellate review, see 38 C.F.R. 
§ 20.1304(a) and (b), and as neither the appellant nor her 
representative has waived RO consideration of the evidence 
submitted in December 1998, the Board must remand the case to 
the RO for consideration of this evidence and preparation of 
a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who treated 
the veteran for his heart condition from 
the time that he left active service in 
October 1957 to January 1983 and, if 
necessary, duly executed authorization 
for the release of private medical 
information. 
 
2.  The RO should request that all health 
care providers identified by the 
appellant furnish legible copies of all 
medical records compiled in conjunction 
with treatment for the veteran's heart.  
The Board is particularly interested in 
any of the veteran's medical records for 
the period of 1980 - 1982 from Broward 
General Hospital, Ft. Lauderdale, and 
Memorial Hospital, Hollywood, Florida.  
The Board is also interested in any 
records from Dr. Anthony Panariello, 
M.D., of North Miami Beach, Florida 
relative to the certification of the 
death of the veteran.

3.  The RO should request legible copies 
of all of the veteran's VA treatment 
records, if any, from October 1957 to 
December 1979.  The record reflects 
hospitalization at the VA facility in 
Miami, Florida, in November 1971.

4.  The RO should review the claim for 
service connection for the cause of the 
veteran's death, to include consideration 
of the additional evidence submitted 
directly to the Board and any additional 
evidence obtained by the RO.  If the 
decision remains adverse to the appellant 
in any respect, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The appellant need take no action until she is so informed.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purpose of this 
REMAND is to ensure compliance with due process 
considerations.  No inferences are to be drawn therefrom.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 3 -
